DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed January 18, 2022. Claims 75, 77-84, 86-90 and 115-120 were previously pending. Applicant amended claims 75 and 118 and cancelled claim 80. Claims 75, 77-79, 81-84, 86-90 and 115-120 are under consideration.
Applicant’s claim amendments and arguments overcame the following: rejection of claims 75, 77-84, 86-90 and 115-120 under 35 U.S.C. 112(b) based on the limitations of claim 75; rejection of claims 83 and 118 under 35 U.S.C. 112(b); rejection of claim 82 under 35 U.S.C. 103 over Wang et al. and Zhang et al.; objection to claims 75, 77-84, 86-90 and 115-120.
All other previously presented rejections are maintained for reasons given in the “Response to Arguments” below.
Applicant’s amendments to the specification obviated the previously presented objection. Applicant’s submission of new sequence listing made the application compliant with sequence rules.
Drawings
The drawings were received on January 18, 2022.  These drawings are accepted.
In view of the acceptance of the drawings the previously presented objections.
Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive. 

“Applicant respectfully traverses the rejection. According to MPEP 706.03(Y), a Markush group is proper if “[t]he alternatives (1) share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class, and (2) share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent in the context of the claimed invention.” Here, the cancers recited in claim 84 (1) belong to the same recognized physical class of cells, and (2) share a common pathological feature of uncontrolled proliferation. Applicant respectfully submits that an ordinarily artisan would understand that cancer cells are dedifferentiated such that they share more similarity with the same class of undifferentiated cells/cancer cells rather than to the differentiated tissues from where they originate. Accordingly, the claim encompasses a proper Markush grouping of alternatives.”
Response
First, “cancer” is a disease, and disease does not have a structure. Even assuming that “cancer” could be interpreted as “tumor”, different types of tumors develop in structurally and functionally different cell types, not “in the same physical class of cells”, therefore they do not share the same structure and function.
The rejection is maintained.
B) Regarding claims 75, 77-81, 83, 84, 86-90, 116, 117, 119 and 120, under 35 U.S.C. 102(a)(1) Applicant argues the following:
“Applicant respectfully traverses the rejection and submits that Wang teaches that the “edge-blocker wild type oligonucleotide corresponds to the wild type sequence such that the 3’ end of the edge-blocker wild type primer has at least one mismatch at or about its 3' end relative to the mutant nucleic acid sequence but has no mismatches relative to the wild type sequence.”11 Wang also teaches that “as many as two out of the three base pairs immediately adjacent to the blocked 3' end of the edge-blocker wild type oligonucleotide may have a mismatch,”12 further confirming that Wang’s edge-blocker contains the sequence that corresponds to the mutation immediately adjacent to its 3’ end. Wang’s teaching of the edge- blocker comprising the sequence that corresponds to the site of a mutation at its 3’end is also pictorally demonstrated.13
By contrast, claim 75, from which the remaining rejected claims depend, recite a method comprising “a blocking oligonucleotide comprising a blocking moiety and having a 5' end region, wherein the 5' end region comprises a portion complementary to a wild-type sequence corresponding to up to about 30 nucleotides immediately upstream and/or immediately downstream of the position of the mutation.”14 Applicant respectfully submits that Wang does not teach or suggest the instantly claimed method comprising a blocking oligonucleotide whose 5’ end region comprises the sequence corresponding to about 30 nucleotides immediately upstream and/or immediately downstream of the position of the mutation. Since Wang does not teach each and every element of the pending claims, Wang does not anticipate the pending claims. Applicant respectfully requests reconsideration and withdrawal of the rejection.”
Response
First, the claim does not require “..a blocking oligonucleotide whose 5’ end region comprises the sequence corresponding to about 30 nucleotides immediately upstream and/or immediately downstream of the position of the mutation…” as argued by Applicant. Claim 75 requires “…“a blocking oligonucleotide comprising a blocking moiety and having a 5' end region, wherein the 5' end region comprises a portion complementary to a wild-type sequence corresponding to up to about 30 nucleotides immediately upstream and/or immediately downstream of the position of the mutation”. (emphasis added by examiner). Since Applicant did not define the term “portion”, it is considered to be at least one nucleotide, which interpretation is supported by claim 82. Further, as can be seen from Fig. 2 and 3, the blocking primer with SEQ ID NO: 5 has 23 nucleotides on the 5’ of the mutation complementary to the wild-type sequence, blocking primer with SEQ ID NO: 6 has 17 nucleotides on the 5’ of the mutation complementary to the wild-type sequence, blocking primer with SEQ ID NO: 18 has 19 nucleotides on the 5’ of the mutation complementary to the wild-type sequence and blocking primer with SEQ ID NO: 22 has 16 nucleotides on the 5’ of the mutation complementary to the wild-type sequence.
In conclusion, Wang et al. anticipates claim 75 as well as the dependent claims 77-81, 83, 84, 86-90, 116, 117, 119 and 120.
The rejection is maintained.
C) Regarding the rejection of claim 115 under 35 U.S.C. 103 over Wang et al., Applicant argues the following:
“Applicant respectfully traverses the rejection and submits that Wang does not render claim 115 obvious at least for the reason that the Examiner found Wang to not render obvious the independent claim 75, from which the rejected claim 115 depend. Applicant further submits that as indicated above, Wang does not teach or suggest each and every element of the rejected claim 115 or claim 75 from which it depends.
Specifically, as presented in Section G above, Wang does not teach or suggest a method comprising “‘a blocking oligonucleotide comprising a blocking moiety and having a 5' end region, wherein the 5' end region comprises a portion complementary to a wild-type sequence corresponding to up to about 30 nucleotides immediately upstream and/or immediately downstream of the position of the mutation” as claimed in pending claims 75 and 115. Since Wang does not teach each and every element of the pending claims, Wang does not render claim 115 obvious, irrespective of the size of the sequence amplified by the method.”
Response
However, as detailed above, Wang et al. anticipates claim 75, therefore the rejection is maintained.
Claim Interpretation
8.	Applicant defined the term “amplicon” on page 12, lines 26-27, as follows:
“By "amplicon" is meant a polynucleotide generated during the amplification of a polynucleotide of interest.”
9.	Applicant defined the term “biological sample” on page 13, lines 1-3, as follows:
“A "biological sample" or "sample" as used herein means a biological material isolated from a subject, including any tissue, cell, fluid, or other material obtained or derived from the subject (e.g., a human).
10.	Applicant defined the term “blocking oligonucleotide” on page 13, lines 6-8 as follows:
“As used herein, a "blocking oligonucleotide" is meant an oligonucleotide that competes with another oligonucleotide, such as a forward primer, for binding to the same region of a template polynucleotide.”
11.	Applicant defined the term “blocking moiety” on page 13, lines 20-22 as follows:
“By "blocking moiety" is meant a chemical group or compound incorporated into or covalently linked to an oligonucleotide primer that prevents or significantly reduces the progression of a polymerase on the polynucleotide template.”
12.	Applicant defined the term “circulating tumor DNA” on page 14, lines 10-11 as follows:
“By "circulating tumor DNA (ctDNA)" is meant nucleic acid molecules from tumor cells that are present in the blood or other biological tissue.”
13.	The limitation “mutation is associated with cancer” is interpreted as any mutation or any cancer, since Applicant provided no definition of what “associated with cancer” means.
14.	Applicant did not define the term “portion”, therefore it is interpreted as at least one nucleotide.
Claim Rejections - 35 USC § 112
15.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.	Claim 84 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 84 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 84 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the members of the claimed group are different types of cancers, which do not share any common pathological or structural features and present with different symptoms and effects on the body.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 102
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


19.	Claims 75, 77-79, 81-84, 86-90, 116, 117, 119 and 120 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wang et al. (US 2016/0130641 A1; published May 2016; previously cited).
Regarding claim 75, Wang et al. teach a method of detection of a polynucleotide associated with cancer [0022], the method comprising:
(a) contacting a first polynucleotide strand of a double stranded polynucleotide with a first primer having a 3' end region, wherein the 3' end region comprises a portion complementary to a mutation positioned within a region of a polynucleotide, and a blocking oligonucleotide comprising a blocking moiety and having a 5' end region, wherein the 5' end region comprises a portion complementary to a wild-type sequence corresponding to up to about 30 nucleotides immediately upstream and/or downstream of the position of the mutation within the first polynucleotide strand, wherein the first primer and the blocking oligonucleotide compete for binding to the region of the first polynucleotide strand encompassing the mutation (Fig. 1; [0011]-[0013]; [0018]; Wang et al. teach a region comprising up to about 30 nucleotides upstream from the position of the mutation (Fig. 2 and 3). Specifically, as can be seen from Fig. 2 and 3, the blocking primer with SEQ ID NO: 5 has 23 nucleotides on the 5’ of the mutation complementary to the wild-type sequence, blocking primer with SEQ ID NO: 6 has 17 nucleotides on the 5’ of the mutation complementary to the wild-type sequence, blocking primer with SEQ ID NO: 18 has 19 nucleotides on the 5’ of the mutation complementary to the wild-type sequence and blocking primer with SEQ ID NO: 22 has 16 nucleotides on the 5’ of the mutation complementary to the wild-type sequence.)
(b) contacting the second polynucleotide strand or the first polynucleotide strand of the double stranded polynucleotide with a second primer comprising a sequence substantially complementary to a sequence on the second strand of the polynucleotide or the first polynucleotide strand that is 5' of the region corresponding to where the first primer binds the first polynucleotide strand (Fig. 1-3); and 
(c) detecting an amplicon in the sample, wherein detection of an amplicon indicates the presence of a cancer cell and/or polynucleotide associated with cancer in the sample (Fig. 2-3; [0013]; Fig. 4-6).
Regarding claim 77, Wang et al. teaches insertions and deletions ([0013]).
Regarding claims 78, 79 and 116, Wang et al. teach 3’-phosphate block at the end of blocking oligonucleotide ([0012]), therefore they teach that the oligonucleotide cannot serve as a substrate for DNA polymerase.
Regarding claim 81, Wang et al. teach a portion of the first primer with at least one nucleotide complementary to the mutation (Fig. 1; [0023]).
Regarding claim 82, Wang et al. teach the first 1-10 nucleotides of the blocking oligonucleotide complementary to the wild-type sequence (Fig. 2 and 3).
Regarding claim 83, Wang et al. teach the oligonucleotides being at least 145 nucleotides in length (Fig. 2 and 3).
Regarding claim 84, Wang et al. teach colorectal cancer and melanoma ([0037]-[0039]).
Regarding claims 86 and 87, Wang et al. teach amplification of the sequence comprising the mutant while preventing amplification of the wild-type sequence ([0011]; [0016]).
Regarding claims 88 and 89, Wang et al. teach human blood samples ([0039]).
Regarding claim 90, Wang et al. teach metastatic cancer cells ([0022]).
Regarding claim 117, Wang et al. teach CTC ([0022]; [0039]).
Regarding claim 119, Wang et al. teach that the blocking oligonucleotide is displaced by the first primer ([0019]).
Regarding claim 120, Wang et al. teach the blocker oligonucleotide synthetically modified ([0013]).
Claim Rejections - 35 USC § 103
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	Claim 115 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0130641 A1; published May 2016; previously cited).
	A) Wang et al. teach amplification of sequences about 100 bp long, but do not teach amplification of a sequence of about 1000 bp.
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used amplicon length depending on the type and number of mutations sought to be determined. Thus, an ordinary practitioner would have recognized that the results optimizable variable of sequence length could be adjusted to maximize the desired results.  As noted in In re Aller, 105 USPQ 233 at 235,
		More particularly, where the general conditions
		of a claim are disclosed in the prior art, it is
		not inventive to discover the optimum or workable
		ranges by routine experimentation.

Routine optimization is not considered inventive and no evidence has been presented that the selection of specific lengths of sequences for amplification was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
23.	Claim 118 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        February 25, 2022